Citation Nr: 0817366	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a brain tumor.

2. Entitlement to service connection for focal seizures.

3. Entitlement to service connection for peripheral 
neuropathy of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claims 
of entitlement to service connection for brain tumor 
residuals, focal seizures, and peripheral neuropathy of the 
left hand.  The veteran perfected a timely appeal of these 
determinations to the Board.

In September 2006, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

This matter was before the Board in September 2007 and was 
then remanded for further development.


FINDINGS OF FACT

1. A brain tumor, focal seizures, and peripheral neuropathy 
of the left hand were not directly incurred in service.

2. The veteran does not have a currently diagnosed condition 
listed in 38 C.F.R. § 3.309(e).  

3. A brain tumor, focal seizures, and peripheral neuropathy 
of the left hand were not caused by in-service Agent Orange 
exposure.


CONCLUSIONS OF LAW

1. A brain tumor was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e), 3.310 (2007).

2. Focal seizures were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e), 3.310 (2007).

3. Peripheral neuropathy of the left hand was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.310 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, April 2004, 
March 2006 and November 2007 letters to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claims.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in the March 2006 and November 2007 letters.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in as late 
as November 2007.  As such, any notice deficiencies related 
to the rating or effective date were subsequently remedied.  
Thus, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
treatment records, VA medical treatment records, Social 
Security Administration records, the veteran's testimony at 
his September 2006 Board hearing, and written statements from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a brain tumor, focal seizures, and peripheral neuropathy 
of the left hand.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as cancers, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for cancers is one year.  38 C.F.R. § 3.307, 3.309(a).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).  When such a veteran develops a disease listed 
in 38 C.F.R. § 3.309(e) to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the disease 
shall be presumed to have been incurred during service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing provisions, the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption 
is not the sole method by which an applicant may show 
causation, and thereby establish service connection.

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

In the instant case, service medical records do not reflect 
complaints of or treatment for a brain tumor, focal seizures, 
or peripheral neuropathy of the left hand.  On June 1971 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the neurologic system and upper 
extremities, and no brain tumor, seizure condition, or 
peripheral neuropathy of the left hand was noted.

The first indication of any brain tumor, focal seizures, or 
peripheral neuropathy of the left hand is an August 2003 
hospital report indicating that the veteran suffered seizures 
in July and August 2003, and that an August 2003 computed 
tomography scan of the brain indicated a convexity mass.  The 
veteran was diagnosed as having a large right frontoparietal 
convexity meningioma.  Subsequent medical treatment records 
indicate a seizure disorder, and neurologic disability of the 
left hand.

At his September 2006 Board hearing, the veteran testified 
that he had no disabilities or symptoms until early 2003, 
when he began to loose function in his left hand, that he 
began to have seizures in July 2003, and that they discovered 
a tumor in his head in August 2003.  The veteran argued that 
his tumor was due to Agent Orange exposure incurred in 
service, and that his seizures and neuropathy of the left 
hand were secondary to the tumor.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for a brain tumor, focal seizures, and peripheral 
neuropathy of the left hand.  While the Board acknowledges 
the veteran's current disabilities, it does not find that 
such disabilities are either related to his period of service 
or may be presumed to be related to service.

First, there is no indication that a brain tumor, focal 
seizures, or peripheral neuropathy of the left hand were 
directly incurred in service.  Service medical records do not 
reflect complaints of or treatment for a brain tumor, focal 
seizures, or peripheral neuropathy of the left hand, there is 
no indication of any of these conditions until the August 
2003 hospital report.  Moreover, the veteran has asserted 
that his symptoms began no earlier than early 2003, which is 
more than 30 years after his period of service.

Second, although the record reflects that the veteran served 
in the Republic of Vietnam between January 1962 and May 1975, 
and is thus presumed to have been exposed to Agent Orange, 
none of the veteran's claimed conditions is one of the 
specified conditions presumed to be service-connected for 
those veterans presumed to have been exposed to Agent Orange 
in service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 
3.309(e).  Although several forms of cancer are presumed to 
be service-connected where a veteran was exposed to Agent 
Orange in service, meningioma is not one of those forms of 
cancer.  Also, although acute and subacute peripheral 
neuropathy is one of the specified conditions presumed to be 
service-connected for veterans presumed to have been exposed 
to Agent Orange in service, acute and subacute peripheral 
neuropathy is defined as transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
See 38 C.F.R. § 3.309(e), Note 2.  As the veteran's claimed 
peripheral neuropathy of the left hand did not appear until 
more than 30 years after the veteran's period of service, it 
is not considered acute or subacute peripheral neuropathy 
related to in-service Agent Orange exposure, and is thus not 
presumed to be service-connected.

Finally, although the veteran is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation, there is no 
medical opinion or other medical evidence of record 
indicating that a brain tumor, focal seizures, or peripheral 
neuropathy of the left hand are the result of Agent Orange 
exposure.  Although the veteran may believe that he currently 
suffers a disability related to Agent Orange exposure during 
his period of service, he is not competent to provide 
opinions that require medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Accordingly, service connection is not warranted for a brain 
tumor, focal seizures, or peripheral neuropathy of the left 
hand.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. Entitlement to service connection for a brain tumor is 
denied.

2. Entitlement to service connection for focal seizures is 
denied.

3. Entitlement to service connection for peripheral 
neuropathy of the left hand is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


